Citation Nr: 1228891	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-22 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased initial evaluation (rating) in excess of 10 percent for a chronic headache disorder, described as a residual of traumatic brain injury.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 2002 to July 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2011 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is associated with the claims folder.  Subsequently, the Board remanded the claim for further development.  As discussed below, the development requested has been completed, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's chronic headache disorder has manifested in moderately severe, non-prostrating headaches occurring once or twice monthly accompanied by photophobia, phonophobia, nausea, and blurred vision.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for a chronic headache disorder have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a chronic headache disorder, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained service records, private treatment records, VA treatment records, and other records identified by the Veteran. 

The Veteran has been afforded an adequate examination on the issue of rating the headache disability.  VA provided the Veteran with examinations in May 2007 and June 2011.  The Veteran's history was taken, and complete examinations were conducted, to include comment by the examiners as to the frequency and severity of the headaches.  The 2011 VA examiner also included a comment as to whether there were prostrating attacks.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Moreover, the June 2011 VA examination substantially complies with the Board's May 2011 remand directives, and no further development is necessary to decide the claim.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Migraine headaches are evaluated under the Schedule of Ratings for Neurological Conditions and Convulsive Disorders, found in 38 C.F.R. § 4.124a.  Diagnostic Code 8100 addresses migraine headaches.  Under that code, the highest evaluation, 50 percent, is assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation is assigned when there are characteristic prostrating attacks occurring on an average of once a month over the last several months; a 10 percent evaluation is assigned when there are characteristic prostrating attacks averaging one in 2 months over the last several months; and a zero percent evaluation is assigned when there are less frequent migraine attacks.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Headache Disability Rating Analysis

The Veteran contends that his chronic headache disorder warrants an initial rating in excess of 10 percent.  At the January 2011 Board hearing, he testified that the headaches were becoming more frequent over the past several years, and that, once or twice per month, he experiences headaches that force him to stay in bed with the curtains closed for at least 24 but no more than 48 hours.  He also testified that, during the headache episodes, he had nausea and blurred vision.    

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent for service-connected chronic headache disorder for the entire rating period on appeal.  For the entire rating period, the Veteran's service-connected chronic headache disorder did not manifest characteristic prostrating attacks occurring on average once a month over the last several months, as required for an evaluation in excess of 10 percent under Diagnostic Code 8100.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination in May 2007.  He gave a history of exposure to several IED explosions at close proximity during active service.  He denied any history of loss of consciousness, bleeding, head injury, head concussion, or broken skull.  His headaches began after the IED explosions, and were described as a sharp and dull pain in his forehead and frontal area, which lasted for 10 minutes to one hour.  The headaches were alleviated by taking regular pain medications.  The Veteran stated that he did not experience nausea, vomiting, photophobia, phonophobia, visual symptoms, or dizziness.  He further stated that the headaches occurred two to three times per week, and he rated the pain at a level of between three and five out of ten in severity.  Neurologic examination was normal, and the VA examiner assessed chronic headache disorder, opining that the etiology was most likely tension type headaches.  

At the January 2011 Board hearing, the Veteran testified to the frequency and severity of his headaches, as stated above.  He further testified that his headaches caused him to miss classes and forced him to leave social functions to head immediately home.  In support of this contention, he submitted a copy of an e-mail he sent to his professor in December 2010 in which he told the professor he would be absent from class because he wasn't feeling well.  He also submitted monthly calendars from August through December 2010 on which he marked the days he experienced headaches; the notations were consistent with his contentions that he experienced headaches one or two times per month, and that each episode lasted between one and two days.  Finally, the Veteran submitted buddy statements from fellow service members that support his contention that the headaches began during active service and continued thereafter.  

The Veteran was afforded another VA examination in June 2011.  He described two different types of headaches.  He experienced minor headaches one to three times per week, which were bifrontal, nonthrobbing, sharp and dull, and a tight pressure-like feeling and band-like pressure that lasted for 20 or 30 minutes to an hour.  These headaches were partially alleviated by taking Motrin and bed rest.  The Veteran also described moderately severe throbbing headaches that occurred at least two times a month, which lasted for several hours to a whole day.  These headaches were accompanied by mild nausea, but no vomiting.  The Veteran also described moderate phonophobia and photophobia.  Occasionally, the Veteran said that he saw spots, but no scintillations or scotomas.  These headaches were partially alleviated by taking Motrin and bed rest.  The headaches were not that severe or prostrating in nature, and the Veteran had not had to go to an emergency room, hospital, or doctor's office for any severe headaches.  Rather, he managed the headaches by taking bed rest in a quiet, dark room, which alleviated the headaches.  Neurological examination was normal, and the VA examiner assessed migraine and tension headaches.    

Based upon these findings and on the lay evidence as well, the Board finds the assignment of an initial rating in excess of 10 percent for a chronic headache disorder is not warranted for any period, as the requirements of prostrating attacks occurring on an average once a month over the last several months have not been met or more nearly approximated at any time during the rating period on appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Specifically, while the Veteran has stated that he takes bed rest in order to alleviate or manage his headaches, he has not been shown to have prostrating headaches, as noted by the 2011 VA examiner.  VA Compensation Service's Medical Electronic Performance Support System (Medical EPSS) indicates that a prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion.  The rating criteria do not define prostrating.  Other sources have defined prostrating as "utter physical exhaustion or helplessness" and "extreme exhaustion or powerlessness." WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 1080 (1986); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994).  The Veteran has presented testimony regarding his headaches and submitted a calendar documenting the frequency of headaches for a period between August and December 2010.  He also submitted evidence regarding missing a class, which he indicated was due to a headache.  That evidence does not demonstrate prostrating headaches which would warrant a higher rating.  Thus, while the Veteran has moderately severe headaches once or twice a month, they are not prostrating in nature, and thus, the weight of the evidence is against a grant of a higher initial rating in excess of 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8100.       

As noted above, the Veteran is competent to report symptoms of his headache disorder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his chronic headache disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's chronic headache disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which headaches are evaluated.

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  However, there are no other diagnostic codes which fit the description of the service-connected headache disorder.  The Board notes that service connection has been established for narcolepsy associated with the service-connected headaches, but the rating as to that disability is not before the Board and will not be addressed.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial evaluation in excess of 10 percent for a chronic headache disorder for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's headache disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's headache disorder has manifested in painful, non-prostrating headaches once or twice per month with accompanying photophobia, phonophobia, nausea, and blurred vision.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such attacks with debilitating effects (Diagnostic Code 8100, 38 C.F.R. § 4.124a), and even provide for attacks more severe than those experienced by the Veteran.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability of each throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the headache disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for a chronic headache disorder is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


